425 F.2d 1206
74 L.R.R.M. (BNA) 2175
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PRODUCTION INDUSTRIES, INC., Respondent.
No. 19468.
United States Court of Appeals, Sixth Circuit.
April 24, 1970.

Allen H. Feldman, Atty., N.L.R.B., Washington, D.C., for petitioner; Arnold Ordman, Gen., Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Leonard M. Wagman, Atty., N.L.R.B., Washington, D.C., on brief.
Martin J. Ewald, Detroit, Mich., George R. Naimy, Southfield, Mich., William R. Brown, Murchie, Catcutt & Brown, Traverse City, Mich., for respondent.
Before CELEBREZZE, COMBS and BROOKS, Circuit Judges.
ORDER
PER CURIAM.


1
The initial decision and order of the National Labor Relations Board in this case is reported at 170 N.L.R.B. No. 128.  The application for enforcement was remanded by this Court on motion of the Board for reconsideration in light of N.L.R.B. v. Gissel Packing Company, Inc., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).  Thereafter, the Board issue its supplemental decision and order which is reported at 178 N.L.R.B. No. 112.  This present proceeding is for enforcement.


2
The Board found that the respondent threatened and interrogated its employees, as well as promised and granted them benefits, in order to dissipate prounion sentiment in violation of Section 8(a)(1) of the Act.  It also found that the Union obtained valid authorization cards from a majority of respondent's employees and that the respondent's subsequent coercive conduct destroyed this majority and precluded any likelihood of a fair election.


3
These findings of the Board are supported by substantial evidence on the record considered as a whole.  A bargaining order was therefore necessary and appropriate.  N.L.R.B. v. Gissel Packing Company, Inc., supra.


4
Enforcement granted.